Name: Commission Regulation (EEC) No 599/86 of 28 February 1986 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe
 Date Published: nan

 No L 58/ 18 Official Journal of the European Communities 1.3.86 COMMISSION REGULATION (EEC) No 599/86 of 28 February 1986 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries 20 days of the month preceding that for which the reduced levy is fixed ; Whereas Article 1 (3 ) of Regulation (EEC) No 600/86 provides that the reduced levy must be fixed each month , for the following month ; Whereas , in order to allow the levy arrangements to operate normally , the levies should be calculated on the basis of :  in the case of currencies maintained between them ­ selves within a maximum spread at any given time of 2,25 %, a conversion rate based on the central rate and multiplied by the correcting factor prov ­ ided for in the second subparagraph of Article 3(1 ) of Council Regulation (EEC) No 1676/85 (4), - in the case of other currencies , a conversion rate based on the average of the spot market rates for each of the currencies concerned, as recorded over a period to be determined, in relation to the curren ­ cies referred to in the preceding indent, and the coefficient referred to above ; Whereas in the light of the provisions referred to above, the reduced levy on imports of raw sugar should be as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organ ­ ization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 3768/85 , and in particular Article 16 (8) thereof, Having regard to the opinion of the Monetary Com ­ mittee , Whereas , pursuant to Article 16(1 ) of Regulation (EEC) No 1785 /81 , a levy must be charged on imports of the products listed in Article 1 ( 1 ) of that Regula ­ tion ; Whereas , Article 303 of the Act of Accession of Spain and Portugal provides for the application, during the seven years after accession, of a reduced levy on imports into Portugal of certain quantities of raw sugar originating in certain third countries ; Whereas , in accordance with Article 1 of Commission Regulation (EEC) No 600/86 of 28 February 1986 lay ­ ing down detailed rules for the application of a reduced levy on imports into Portugal at a reduced levy of cer ­ tain quantities of raw sugar intended for Portuguese refineries (3), the reduced levy should be equal to :  the intervention price for raw sugar, referred to in Article 3(2) of Regulation ( EEC) No 1785 /81 , applicable when the sugar is imported, less  the average of the spot prices brought, where appropriate, to the cif stage for raw sugar quoted on the London sugar market, during the first HAS ADOPTED THIS REGULATION : Article 1 The reduced levy on imports into Portugal of the quantities of raw sugar specified in Article 2 of Regula ­ tion (EEC) No 600/86 shall , in respect of the standard quality , be as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President ( 1 ) OJ No L 177 , 1.7 . 1981 , p. 4 . (2) OJNoL362, 31 . 12 . 1985 , p. 8 . (3) See page 20 of this Official Journal . (4) OJ No L 164,24. 6 . 1985 , p. 1 . 1 . 3 . 86 Official Journal of the European Communities No L 58/ 19 ANNEX to the Commission Regulation of 28 February 1986 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries (ECU/100 kg) CCT heading No Description Reduced levy 17.01 Beet sugar and cane sugar, in solid form B. Raw sugar I. For refining 29,87